Title: From George Washington to Philip John Schuyler, 10 January 1781
From: Washington, George
To: Schuyler, Philip John


                        
                            Dear Sir,
                            New Windsor Jany 10th 1781
                        
                        Your favor of the 5th I have had the pleasure to receive. The event, which I have long dreaded would be the
                            consequence of keeping the Army without Pay, Cloathing, and (frequently without) Provision, has at length come to pass.
                            On the night of the first instant a general Mutiny of the Non Comd & privates of the Pensyla line (near Morris town)
                            took place—in attempting to suppress which, some officers lost their lives & others got wounded to little effect. The Mutineers marched off in compact & regular order by Platoons, after
                            possessing themselves of the Artillery and stripping the magazine of its Stores; declaring it to be their intention to go
                            to Congress, and demand a redress of their grievances.
                        Genl Wayne who Comd; & the Colonels R. Butlar & Stewart, after finding all authority and
                            influence at an end, determined to keep with them & try lenitives; which by what I can learn, they have practiced
                            to as little effect as either of the other two. The line have halted at Princeton, discovering no inclination to go
                            further; which has a bad aspect, as it is (to them) a favourable intermediate point between Congress and the enemy—and in
                            that view very fit for their purpose of negotiation.
                        Some powerful considerations, not proper to be communicated in a letter (—liable to miscarriage) and the
                            advice of the General Officers at this Post against the measure strengthned by Governor Clinton’s opinion, restrained my
                            setting out for the revolted Troops upon the first notice I had of them. In five minutes I shall step into the Boat for
                            West point, where I have appointed the commanding Officers of Corps to meet me, & think it very probable I shall proceed
                            thence to Morristown &ca.
                        Mrs Washington thanks Mrs Schuyler, as I do both of you for your kind & friendly invitation to
                            Albany—the distresses of the Army are too great & complicated, for me to think of private gratifications—Our best
                            wishes attend you, & all around your fireside, and I am Dr Sir Yr Most Obedt & Affecte Hble Servt
                        
                            G. Washington
                        
                        
                            P.S. I have this instant receiv’d authentic informn that the Mutineers have delivered up one of Sir
                                Henry Clintons Emissary’s (with his guide) charged with written propositions very favourable to the revolted Troops
                                tho witht any intn I am perswd of fulfilling them. This is an unequivocal proof of their having no intention to go to
                                the Enemy. A Comee of Congress are with them. 
                        

                    